 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISABELLE FRANKLIN,                               No. 1:19-cv-00709-LJO-SKO
12                       Plaintiff,
13           v.                                        AMENDED ORDER DIRECTING THE
                                                       CLERK TO TERMINATE DEFENDANT
14    COMMUNITY REGIONAL MEDICAL                       COMMUNITY MEDICAL CENTERS, INC.
      CENTER, f/k/a Fresno Community
15    Hospital and Medical Center, and                 (Doc. 16)
      COMMUNITY MEDICAL CENTERS,
16    INC.,
17                       Defendants.
18

19
            On August 23, 2019, the parties filed a Joint Stipulation to Dismiss Defendant Community
20
     Medical Centers, Inc., without prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A).
21
     (Doc. 16.)
22
            In relevant part, Rule 41(a)(1)(A) provides as follows:
23
            [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
24          dismissal before the opposing party serves either an answer or a motion for
25          summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
            appeared.
26
     Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
27
     all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the
28
 1   action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111

 2   F.3d 688, 692 (9th Cir. 1997).

 3            Because the parties filed a stipulation of dismissal without prejudice under Rule

 4   41(a)(1)(A)(ii), this case has automatically terminated as to Defendant Community Medical

 5   Centers, Inc. Fed. R. Civ. P. 41(a)(1)(A). Accordingly, the Clerk of the Court is directed to

 6   TERMINATE Defendant Community Medical Centers, Inc.

 7            This case shall remain OPEN pending resolution of Plaintiff’s case against the remaining

 8   defendant.

 9
     IT IS SO ORDERED.
10

11   Dated:     September 3, 2019                                /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
